
	
		II
		112th CONGRESS
		2d Session
		S. 3537
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require all recreational vessels to have and post
		  passenger capacity limits and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Boating Capacity Standards Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)PassengerThe
			 term passenger includes any individual aboard a vessel.
			(2)Recreational
			 vessel
				(A)In
			 generalThe term recreational vessel means any
			 vessel that is—
					(i)manufactured or
			 used primarily for pleasure; or
					(ii)leased, rented,
			 or chartered to a person for the pleasure of that person.
					(B)ExclusionThe
			 term recreational vessel does not include a vessel that is subject
			 to Coast Guard inspection and that—
					(i)is
			 engaged in commercial use; or
					(ii)carries paying
			 passengers.
					3.Capacity limits
			 for recreational vessels
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Commandant of the Coast Guard shall—
				(1)establish
			 standards for determining the maximum passenger capacity in whole number of
			 passengers and in pounds for recreational vessels;
				(2)require each
			 manufacturer of a passenger vessel to post such maximum passenger capacity on
			 the passenger vessel as described in subsection (b); and
				(3)require each
			 operator of a passenger vessel to ensure that—
					(A)such maximum
			 passenger capacity is posted as described in subsection (b) and legible to
			 passengers; and
					(B)notice of the
			 need to balance the weight carried by the vessel to avoid capsizing is posted
			 as described in subsection (b) and legible to passengers.
					(b)Elements of
			 displayThe maximum passenger capacity, maximum carrying capacity
			 in pounds, and notice of the need to balance the carried weight for a passenger
			 vessel shall each be permanently displayed in a legible matter and located so
			 as to be clearly visible to a passenger boarding the passenger vessel.
			(c)PenaltiesNot
			 later than 180 days after the date of the enactment of this Act, the Commandant
			 of the Coast Guard shall publish regulations that establish appropriate
			 penalties for a manufacturer of a recreational vessel that does not comply with
			 the requirements of this section.
			(d)ApplicationThe
			 requirements of this section shall apply to any recreational vessel
			 manufactured after the date that is 180 days after the date of the enactment of
			 this Act.
			
